Name: Commission Regulation (EU) NoÃ 185/2011 of 25Ã February 2011 amending Council Regulation (EC) NoÃ 499/96 as regards tariff quotas of the Union for certain fish and fishery products and live horses originating in Iceland
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  Europe;  means of agricultural production;  fisheries;  tariff policy
 Date Published: nan

 26.2.2011 EN Official Journal of the European Union L 53/36 COMMISSION REGULATION (EU) No 185/2011 of 25 February 2011 amending Council Regulation (EC) No 499/96 as regards tariff quotas of the Union for certain fish and fishery products and live horses originating in Iceland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 499/96 of 19 March 1996 opening and providing for the administration of Community tariff quotas for certain fishery products and live horses originating in Iceland (1), and in particular Article 5(1)(a) and (b) thereof, Whereas: (1) In 2009, negotiations were concluded for an Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland concerning special provisions applicable for the period 2009-2014 to imports into the European Union of certain fish and fishery products, hereinafter the Additional Protocol. (2) The signing, on behalf of the European Union, and the provisional application of the Additional Protocol has been authorised by Council Decision 2010/674/EU of 26 July 2010 on the signing and provisional application of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland concerning special provisions applicable to imports into the European Union of certain fish and fishery products 2009-2014 and an Additional Protocol to the Agreement between the European Economic Community and Norway concerning special provisions applicable to imports into the European Union of certain fish and fishery products 2009-2014 (2). (3) The Additional Protocol provides for new annual duty-free tariff quotas at import into the European Union of certain fish and fishery products originating in Iceland. (4) In accordance with the Additional Protocol, the volumes of the duty-free tariff quotas for the first 12-month period from 1 May 2009 to 30 April 2010 will be allocated to the second tariff quota period. Furthermore, unused volumes of the tariff quotas for some products for the tariff quota period 1 March 2011 to 30 April 2011 should be carried over to the corresponding tariff quotas for the period 1 May 2011 to 30 April 2012. (5) In order to implement the tariff quotas provided for in the Additional Protocol, it is necessary to amend Regulation (EC) No 499/96. (6) It is necessary to replace the current reference in Regulation (EC) No 499/96 to free-at-frontier prices by a reference to the declared customs value in accordance with Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (3), and to provide that in order to qualify for the preferences laid down in the Additional Protocol, that value must at least be equal to any reference price fixed or to be fixed in accordance with the same Regulation. (7) Protocol 3 of the Agreement between the European Economic Community and the Republic of Iceland defining the concept of originating products and setting out the arrangements for administrative cooperation has been amended by Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 (4). It is therefore necessary to provide explicitly that Protocol 3 as amended in 2005 is to apply. (8) Within the agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area, attached to Council Decision 2007/138/EC (5), the bilateral trade in live horses was liberalised between the European Union and Iceland for unlimited quantities. Therefore the tariff quota laid down in the Annex to Regulation (EC) No 499/96 for live horses is redundant. (9) For reasons of clarity and to take account of the amendments of the Combined Nomenclature Codes, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (6), and of the TARIC subdivisions, it is appropriate to replace the complete Annex to Regulation (EC) No 499/96. (10) Regulation (EC) No 499/96 should therefore be amended accordingly. (11) In accordance with Decision 2010/674/EU the new tariff quotas for certain fish and fishery products have to apply from 1 March 2011. This Regulation should therefore apply from the same date. (12) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 499/96 is amended as follows: 1. the title is replaced by the following: opening and providing for the administration of tariff quotas of the Union for certain fish and fishery products originating in Iceland; 2. Article 1 is replaced by the following: Article 1 1. When products originating in Iceland listed in the Annex are put into free circulation in the European Union, they shall be eligible for exemption of customs duties within the limits of the tariff quotas, during the periods and in accordance with the provisions set out in this Regulation. 2. Imports of the fish and fishery products listed in the Annex shall qualify for the tariff quotas referred to in paragraph 1 only if the declared customs value is at least equal to the reference price fixed, or to be fixed, in accordance with Article 29 of Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (7). 3. Protocol 3 of the Agreement between the European Economic Community and the Republic of Iceland defining the concept of originating products and setting out the arrangements for administrative cooperation, as last amended by Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 (8) shall apply. 4. The benefit of the tariff quotas with order numbers 09.0792 and 09.0812 shall not be granted for goods declared for release for free circulation during the period 15 February to 15 June. 3. in Article 2, the second paragraph, is replaced by the following: However, Article 308c(2) and (3) of Regulation (EEC) No 2454/93 shall not apply to the tariff quotas with order numbers 09.0810, 09.0811 and 09.0812.; 4. Article 3 is replaced by the following: Article 3 Where the tariff quotas with order numbers 09.0810, 09.0811 and 09.0812 will not be fully exhausted for the tariff quota period from 1 March 2011 to 30 April 2011, the remaining volume shall be carried over to the corresponding tariff quotas for the period 1 May 2011 to 30 April 2012. For this purpose drawings on the tariff quotas applicable from 1 March 2011 to 30 April 2011 shall be stopped on the second working day in the Commission following 1 September 2011. On the following working day, the unused balances of these tariff quotas shall be made available under the corresponding tariff quota applicable from 1 May 2011 to 30 April 2012. From the second working day in the Commission following 1 September 2011 no retroactive drawings and no returns shall be possible on the particular tariff quotas applicable from 1 March 2011 to 30 April 2011.; 5. the Annex is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 March 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 75, 23.3.1996, p. 8. (2) OJ L 291, 9.11.2010, p. 1. (3) OJ L 17, 21.1.2000, p. 22. (4) OJ L 131, 18.5.2006, p. 1. (5) OJ L 61, 28.2.2007, p. 28. (6) OJ L 256, 7.9.1987, p. 1. (7) OJ L 17, 21.1.2000, p. 22. (8) OJ L 131, 18.5.2006, p. 1.; ANNEX ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0792 ex 0303 51 00 10 20 Herrings of the species Clupea harengus or Clupea pallasii, frozen, excluding livers and roes, for industrial manufacture (1) (2) From 1.1 to 31.12 950 0 09.0812 0303 51 00 Herrings of the species Clupea harengus or Clupea pallasii, frozen, excluding livers and roes (2) From 1.3.2011 to 30.4.2011 1 900 0 From 1.5.2011 to 30.4.2012 950 From 1.5.2012 to 30.4.2013 950 From 1.5.2013 to 30.4.2014 950 09.0793 0302 12 00 0304 19 13 0304 29 13 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) From 1.1 to 31.12 50 0 09.0794 0302 23 00 Sole (Solea spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 From 1.1 to 31.12 250 0 0302 29 Megrim (Lepidorhombus spp.) and other flat fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 ex 0302 69 82 10 Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0303 32 00 Plaice (Pleuronectes platessa), frozen, excluding fish fillets and other fish meat of heading 0304 0303 62 00 0303 79 98 Toothfish (Dissostichus spp.) and other saltwater fish, frozen, excluding fish fillets and other fish meat of heading 0304 0304 19 01 0304 19 03 0304 19 18 Fillets of Nile perch (Lates niloticus), of pangasius (Pangasius spp.) and of other freshwater fish, fresh or chilled 0304 19 33 Fillets of coalfish (Pollachius virens), fresh or chilled 0304 19 35 Fillets of redfish (Sebastes spp.), fresh or chilled 0304 11 10 0304 12 10 Fillets of swordfish (Xiphias gladius) and of toothfish (Dissostichus spp.), fresh or chilled ex 0304 19 39 10 20 60 70 75 80 85 90 Other fish fillets, other than herring and mackerel, fresh or chilled 0304 11 90 0304 12 90 0304 19 99 Other fish meat (whether or not minced), fresh or chilled 0304 29 01 0304 29 03 0304 29 05 0304 29 18 Frozen fillets of Nile perch (Lates niloticus), of pangasius (Pangasius spp.), of tilapia (Oreochromis spp.) and of other freshwater fish 0304 99 31 Frozen meat of cod of the species Gadus macrocephalus 0304 99 33 Frozen meat of cod of the species Gadus morhua 0304 99 39 Frozen meat of cod of the species Gadus ogac and frozen fish meat of the species Boreogadus saida 0304 99 41 Frozen meat of coalfish (Pollachius virens) ex 0304 99 51 11 15 Frozen meat of hake (Merluccius spp.) 0304 99 71 Frozen meat of blue whiting (Micromesistius poutassou or Gadus poutassou) ex 0304 99 99 20 25 30 40 50 60 65 69 70 81 89 90 Other frozen fish meat, except mackerel 09.0811 0304 19 35 Fillets of redfish (Sebastes spp.), fresh or chilled From 1.3.2011 to 30.4.2011 1 500 0 From 1.5.2011 to 30.4.2012 750 From 1.5.2012 to 30.4.2013 750 From 1.5.2013 to 30.4.2014 750 09.0795 0305 61 00 Herrings (Clupea harengus, Clupea pallasii), salted but not dried or smoked, and herring in brine From 1.1 to 31.12 1 750 0 09.0796 0306 19 30 Frozen Norway lobsters (Nephrops norvegicus) From 1.1 to 31.12 50 0 09.0810 0306 19 30 Frozen Norway lobsters (Nephrops norvegicus) From 1.3.2011 to 30.4.2011 1 040 0 From 1.5.2011 to 30.4.2012 520 From 1.5.2012 to 30.4.2013 520 From 1.5.2013 to 30.4.2014 520 09.0797 1604 12 91 1604 12 99 Other prepared or preserved herrings, whole or in pieces but not minced From 1.1 to 31.12 2 400 0 09.0798 1604 19 98 Other prepared or preserved fish, whole or in pieces but not minced From 1.1 to 31.12 50 0 ex 1604 20 90 20 30 35 50 60 90 Other prepared or preserved fish, except herring and mackerel (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (2) As the MFN duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for free circulation during this period.